                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                            CIVIL ACTION NO. 5:20-CV-81-TBR



BRADLEY DONALD HICKS,                                                           PLAINTIFF


v.


STEVE WILLIAMS et al.,                                                      DEFENDANTS




                         MEMORANDUM OPINION AND ORDER


       This matter comes before the Court upon Defendant Kelli Elliott’s Motion for Summary

Judgment, [DN 17], and Defendants Randy White and Sarah Johnson’s Motion to Dismiss, [DN

20]. Both motions have been fully briefed by the parties and this matter is ripe for adjudication.

For the reasons stated herein, Defendant Kelli Elliott’s Motion for Summary Judgment, [DN 17],

is GRANTED, and Defendants Randy White and Sarah Johnson’s Motion to Dismiss, [DN 20],

is GRANTED.

                                        BACKGROUND

       Plaintiff is a convicted inmate who currently resides at the Daviess County Detention

Center, [DN 17-1], but the allegations in his Complaint arose during the time he was incarcerated

at the Fulton County Detention Center. Plaintiff states that he suffers from a serious hearing

impairment and has 95-percent hearing loss in his right ear and 85-percent hearing loss in his left

ear. [DN 1 at 40]. He reports that while he was housed at Roederer Correctional Complex in


                                           Page 1 of 13
February 2019, he saw medical and was issued a hearing aid. Id. He states, “I was also given a

pamphlet that informed me about the federal lawsuit settlement concerning [KDOC] and deaf/hard

of hearing inmates like me . . . I am told it is called the Adams settlement.” Id. He maintains the

settlement was “controlled by the Americans with Disabilities Act.” [Id. at 41]. Plaintiff states that

he was told he would attend a substance abuse program “at a prison because of my hearing issues.”

Id. Plaintiff asserts, “I was told during my classification that even though I have minimum Level

I community custody I would be restricted from county jails over my hearing issues.” Id.

          According to the complaint, Plaintiff was transferred to Fulton County Detention Center to

attend a substance abuse program on November 25, 2019. After Plaintiff arrived at Fulton County

Detention Center, he states, “I informed medical that my hearing aid had just broken and from that

point on it has been very hard for me to he[ar]. I was given a new hearing aid for my left ear that

is the best quality aid I have ever had.” He continues, “I am grateful to Jailer Steve Williams for

it. However, even if he had bought me one for each ear there is only so much a hearing aid can do

for a man with 95-percent hearing loss.” Id. Plaintiff also states that the Fulton County Detention

Center doctor “was able to get my hearing aid for my right ear fixed somewhat as a curtesy and

when both are linked and working it is as good at it can get for me. However, that is still not like

a regular person.” Plaintiff maintains that he “can hear within about 10 feet of myself if there is

not a lot of background noise.” [Id. at 41–42]. Plaintiff contends that he was told by a Fulton

County Detention Center corrections officer that “when the batteries I had brought with me ran

out for the hearing aid that this jail did not buy this jail would not buy me more period.” [Id. at

42]. He also states that batteries are not sold in the canteen and that his family cannot send them

to him.




                                             Page 2 of 13
        Plaintiff reports that he is in a substance abuse program at Fulton County Detention Center.

He states, “It is normally taught in an 80 ft by 80 ft room with 120 inmates. I have been in S.A.P.

for 3 months and until we were quarantined in a 20-man cell I was not able to hear 90 percent of

lessons. I was terminated from S.A.P. before this time on January 6, 2020 over an argument I had

with a nurse over my batteries being dead for four full days for the second time and neglected to

bring me new ones. I am back in S.A.P. now and still cannot hear.” Id. Plaintiff states that he made

five requests between November 25, 2019 and January 6, 2020 to speak with Defendant Kelli

Elliot about his hearing issues, but when he was finally seen on January 6, he was terminated from

the S.A.P. program. Id. Plaintiff alleges he filed numerous grievances with Fulton County

Detention Center requesting that Fulton County Detention Center comply with the terms of the

Consent Judgment and Settlement Agreement that were entered in Michael Knights and Oscar

Adams v. Commonwealth of Kentucky, Case no. 3:14-cv-00001-GFVT (E.D. Ky. 2015), a class

action settlement concerning hearing impaired inmates. Plaintiff states that on May 4, 2020, after

he filed his twenty-first grievance asking Fulton County Detention Center to provide Plaintiff with

the obligations from the Settlement, he finally spoke with Defendant Elliot. [Id. at 43]. During this

conversation, Plaintiff states he explained to Elliot that he could not function in county jail with

his disability and he asked Elliot to request that Plaintiff be moved to a smaller S.A.P. program

housed in a prison or jail that is in compliance with the federal settlement. Id. However, Plaintiff

claims that his requests were ignored, and he was denied all obligations except for the one new

hearing aid he received when he first arrived at Fulton County Detention Center. Id. Additionally,

Plaintiff claims that after filing the grievance on May 4, “I am now being treated as an enemy of

this Jail . . . I am being singled out here and I feel I am a target.” Id.




                                              Page 3 of 13
       It is undisputed that the only remedy Plaintiff seeks is for injunctive relief. Plaintiff requests

that he be transferred to an institution that is already in compliance with and meets the obligations

of the Settlement between Kentucky Department of Corrections and deaf/hard of hearing inmates.

(Case No. 3:14-CV-00001-GFVT). [Id. at 44; DN 25 at 197]. It is undisputed that Plaintiff is no

longer incarcerated at the Fulton County Detention Center. Plaintiff was transferred to Daviess

County Detention Center on November 4, 2020 at 11:25 a.m. [DN 17-1 (Affidavit of Jailer Steven

Williams)]. It is also undisputed that the Fulton County Detention Center is not a Kentucky

Department of Corrections (KDOC) Adult Institution, thus it is not under the control of the KDOC.

[DN 24 at 193].

       In a previous memorandum opinion and order entered on November 3, 2020, this Court

construed Plaintiff’s complaint as alleging claims for deliberate indifference to Plaintiff’s serious

medical needs in violation of the Eighth Amendment, for discrimination in violation of the Equal

Protection Clause of the Fourteenth Amendment, and for Violation of the Americans with

Disabilities Act and seeking injunctive relief only. [DN 10 at 55].

       In his Complaint, Plaintiff sues the following Defendants in their official capacities only:

Steven Williams, the Fulton County Detention Center Jailer; Dr. Richard Wilson, a doctor at

Fulton County Detention Center; Randy White, Commissioner of the Kentucky Department of

Corrections (KDOC); and Sarah G. Johnson, a “[Substance Abuse Program] S.A.P. Division

Director” with the KDOC. He also sues Kelli Elliott, the “S.A.P. Director” for Fulton County

Detention Center, in both her individual and official capacities. In its previous memorandum

opinion and order, this Court dismissed the official-capacity claims against Defendants Williams

and Wilson as redundant to the continuing claim against Defendant Elliot in her official capacity.

[DN 10 at 56]. The Official capacity claims against Defendants White and Johnson (state

                                             Page 4 of 13
employees) are deemed as claims against the Commonwealth of Kentucky and the remaining

official capacity claim against Defendant Elliot is construed as brought against Fulton County. Id.

       Now, in response to Plaintiff’s claims, Defendant Kelli Elliot brings the instant Motion for

Summary Judgment, [DN 17], and Defendants Randy White and Sarah Johnson bring the instant

Motion to Dismiss, [DN 20]. The Court will address each motion in turn below. Beginning with

Defendant Elliot’s Motion for Summary Judgment.

                                          DISCUSSION

I. Motion for Summary Judgment

       Defendant Elliot, S.A.P. Director for Fulton County Detention Center, filed a Motion for

Summary Judgment on Plaintiff’s § 1983 and ADA official capacity claims against her. [DN 17].

Summary judgment is appropriate if “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Judgment is appropriate when the evidence is “so one-sided that one party must prevail as a matter

of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986). The Court “may not make credibility determinations nor weigh the evidence when

determining whether an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714,

726 (6th Cir. 2014) (citing Logan v. Denny's, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Althers v.

Schebil, 188 F.3d 365, 369 (6th Cir. 1999)). “The ultimate question is ‘whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.’” Back v. Nestle USA, Inc., 694 F.3d 571, 575 (6th Cir.

2012) (quoting Anderson, 477 U.S. at 251–52).




                                            Page 5 of 13
        “The mere existence of a scintilla of evidence in support of the [non-movant's] position

will be insufficient” to overcome summary judgment. Id. The moving party bears the initial burden

of stating the basis for the motion and identifying evidence in the record that demonstrates an

absence of a genuine dispute of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106

S.Ct. 2548, 91 L.Ed.2d 265 (1986). In determining whether the moving party has satisfied that

burden, the Court must resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. Anderson, 477 U.S. at 255. If the moving party satisfies its burden, the non-

moving party must then produce specific evidence proving the existence of a genuine dispute of

fact for trial. Id. at 250. A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by citing to particular parts of materials in the record, including the discovery and

disclosure materials on file, and any affidavits or declarations. Fed. R. Civ. P. 56(c)(1).

        Here, Defendant Elliot argues that once a prisoner is transferred from the prison of which

he complains to another prison, his claims for declaratory and injunctive relief are rendered moot.

Id. (citing Kensu v.Haigh, 87 F.3d 172, 175 (6th Cir. 1996)). Therefore, because Plaintiff was

transferred from Fulton County Detention Center to Daviess County Detention Center on

November 4, 2020, [DN 17-1 (Affidavit of Jailer Steve Williams)], Plaintiff’s Complaint is now

moot. [DN 17 at 82]. In response, Plaintiff argues that Kensu v. Haigh is distinguishable from the

instant case because, unlike the plaintiff in Kensu, who alleged violations in one prison involving

his legal mail, here “every hearing impaired state inmate that is currently housed in a county jail,

rather than a traditional prison, is potentially impacted by this decision. . . . this is not an isolated

issue concerning an inmate that, ‘is no longer confined to the institution that searched his mail,’




                                              Page 6 of 13
like the one that counsel for defendant refers to in Kensu.” [DN 23 at 147–48].1 It seems as though

by distinguishing Kensu, Plaintiff is attempting to reason that because Kensu does not apply to the

facts of the instant case, Plaintiff’s claim for injunctive relief should not be rendered moot just

because Plaintiff was transferred from the defendant facility. However, the Court finds that

Plaintiff has not clearly articulated this argument and it declines to speculate any further.

         Plaintiff also argues that mootness is not an appropriate ground for dismissal of this case.

In support of this argument, Plaintiff included a block quote from Sullivan v. Benningfield, 920

F.3d 401, 410 (6th Cir. 2019), where the court discussed mootness in the context of voluntary

cessation.2 Yet, Plaintiff failed to provide any analysis or apply the facts of the instant case.

Plaintiff also neglected to address the fact that unlike the rules Plaintiff cites to in Sullivan, the

instant case does not involve voluntary cessation of a challenged practice. Instead, in this case,

Plaintiff’s claims for injunctive relief concern the conditions of his confinement—specifically,

Fulton County Detention Center’s alleged failure to comply with the terms of the Adams

Settlement between KDOC and deaf/hard of hearing inmates and the requirements under the ADA.




1
  The “decision” Plaintiff refers to is Fulton County Detention Center and the KDOC’s decision to interpret the plain
language of the Settlement Agreement in a way that excludes application of the Settlement to Plaintiff and other
hearing impaired state inmates who are “in the custody of the KDOC” but housed in county jail. [DN 23 at 148].
2
  The block quote cited by Plaintiff in his brief is as follows:
         A defendant’s voluntary cessation of a challenged practice moots a case only in the “rare instance”
         where “subsequent events make it absolutely clear that the allegedly wrongful behavior cannot
         reasonably be expected to recur and ‘interim relief or events have completely and irrevocably
         eradicated the effects of the alleged violation.’” League of Women Voters of Ohio v. Brunner, 548
         F.3d 463, 473 (6th Cir. 2008); Cleveland Branch, N.A.A.C.P., 263 F.3d at 530–31 (quoting
         County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979)).
         Defendants bear a “heavy” burden to demonstrate mootness in the context of voluntary cessation.
         Akers v. McGinnis, 352 F.3d 1030, 1035 (6th Cir. 2003). Still, this court has noted that “cessation
         of the allegedly illegal conduct by government officials has been treated with more solicitude by
         the courts than similar action by private parties.” Ammex, Inc. v. Cox, 351 F.3d 697, 705 (6th Cir.
         2003).
Sullivan v. Benningfield, 920 F.3d 401, 410 (6th Cir. 2019).

                                                   Page 7 of 13
As such, the Court declines to accept Plaintiff’s argument, and instead finds that mootness is an

appropriate ground for dismissal in this case for the following reasons.

       A case, or portion thereof, becomes moot when events occur which resolve the controversy

underlying it. Burke v. Barnes, 479 U.S. 361, 363 (1987). Generally, an inmate’s release from

prison or transfer to another prison moots his request for injunctive relief. See Wilson v. Yaklich,

148 F.3d 596, 601 (6th Cir. 1998) (holding that a prisoner’s § 1983 claims for injunctive relief

became moot after he was transferred to another facility). “If events that occur subsequent to the

filing of a lawsuit or an appeal deprive the court of the ability to give meaningful relief, then the

case is “moot” and must be dismissed.” Sullivan, 920 F.3d at 410 (quoting Ailor v. City of

Maynardville, 368 F.3d 587, 596 (6th Cir. 2004)). “Ultimately, the ‘test for mootness is whether

the relief sought would, if granted, make a difference to the legal interests of the parties.’” Id.

(quoting McPherson v. Mich. High Sch. Athletic Ass'n, Inc., 119 F.3d 453, 458 (6th Cir. 1997)).

       Here, Plaintiff only seeks injunctive relief: he requests to be transferred from Fulton

County Detention Center to a KDOC facility that is in compliance with the recent Adams

Settlement, Adams v. KDOC, Case no. 3:14-cv-00001-GFVT (E.D. Ky. 2015). The record reflects,

however, that on November 4, 2020 at 11:45 a.m., Plaintiff was transferred from Fulton County

Detention Center to Daviess County Detention Center. [DN 17 at 82; see DN 17-1 (Affidavit of

Jailer Steve Williams)]. Regardless of whether this Settlement applies to the Fulton County

Detention Center, once Plaintiff was transferred to a different facility on November 4, the Court

was deprived of the ability to provide meaningful relief. Therefore, the Court finds that Plaintiff’s

§ 1983 and ADA claims against Defendant Elliot for injunctive relief were rendered moot upon

his transfer to Daviess County Detention Center. See Henderson v. Martin, 73 F. App'x 115, 117

(6th Cir. 2003) (inmate's claim for injunctive relief requesting transfer to a smoke-free housing

                                            Page 8 of 13
unit, based on alleged exposure to second-hand tobacco smoke, was rendered moot by inmate's

transfer to a different facility); Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir. 2003) (concluding

in a case brought under 42 U.S.C. § 1983, RA, and ADA that prisoner’s transfer mooted his request

for injunctive and declaratory relief) (citing Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996)).

Accordingly, the Court holds that Plaintiff’s official capacity claims for injunctive relief against

Defendant Elliot fail as a matter of law and Defendant Elliot is entitled to summary judgment on

these claims.

II. Motion to Dismiss

       Defendants Randy White, Commissioner of the KDOC, and Sarah G. Johnson, a S.A.P.

Division Director with the KDOC, filed a Motion to Dismiss Plaintiff’s § 1983 and ADA official

capacity claims against them. [DN 20].

       A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). When considering a Rule 12(b)(6) motion to dismiss,

the Court must presume all of the factual allegations in the complaint are true and draw all

reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

Anthem Blue Cross and Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Great Lakes Steel

v. Deggendorf, 716 F.2d 1101, 1105 (6th Cir. 1993)). “The court need not, however, accept

unwarranted factual inferences.” Id. (citing Morgan v. Church's Fried Chicken, 829 F.2d 10, 12

(6th Cir. 1987)). In order to survive a motion to dismiss under Rule 12(b)(6), a party must “plead

enough ‘factual matter’ to raise a ‘plausible’ inference of wrongdoing.” 16630 Southfield Ltd.

P'ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir. 2013) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). A claim becomes plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                            Page 9 of 13
alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

Should the well-pleaded facts support no “more than the mere possibility of misconduct,” then

dismissal is warranted. Iqbal, 556 U.S. at 679. The Court may grant a motion to dismiss “only if,

after drawing all reasonable inferences from the allegations in the complaint in favor of the

plaintiff, the complaint still fails to allege a plausible theory of relief.” Garceau v. City of Flint,

572 F. App'x. 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–79, 129 S.Ct. 1937)).

         If events subsequent to the filing of a case resolve that particular dispute, the case should

be dismissed as moot. Loc. Union 369, Int'l Bhd. of Elec. Workers, AFL-CIO v. Courier J., Inc.,

No. 305-CV-836-R, 2007 WL 2344941, at *1 (W.D. Ky. Aug. 13, 2007) (citing United States

Parole Commn. v. Geraghty, 445 U.S. 388, 397 (1980)).

         In support of their Motion to Dismiss, Defendants assert the following arguments. First,

that “Plaintiff’s demand that the Court order DOC to transfer him from the Fulton County Jail to

a DOC prison intrudes on the KDOC’s ability to make decisions regarding the care and custody

of its prisoner.” [DN 2- at 93].3 Second, that Plaintiff is not entitled to the relief requested per KRS

§ 532.100(4)(c)(1) which states:

         The provisions of KRS 500.080(5) notwithstanding, and except as provided in
         subparagraph 2 of this paragraph, a Class C or D felon with a sentence of more than
         five (5) years who is classified by the Department of Corrections as community
         custody shall serve that term in a county jail in a county in which the fiscal court
         has agreed to house state prisoners . . .
Ky. Rev. Stat. Ann. § 532.100(4)(c)(1). [Id. at 93–94]. The record shows that Plaintiff is classified

as Community Custody and as such, Defendants argue that pursuant to KRS § 532.100(4)(c)(1),

Plaintiff is required to serve his term in county jail. [Id. at 94]. Third, Defendants argue that


3
  Defendants note that the Sixth Circuit has recognized, “problems of prison administration are peculiarly for
resolution by prison authorities and their resolution should be accorded deference by the courts.” Bazzetta v.
McGinnis, 124 F.3d 774, 779 (6th Cir. 1997). [DN 20 at 93].

                                                   Page 10 of 13
Plaintiff does not have a constitutional right to be housed in a certain facility. Id. Williams v.

Campbell, 44 F. App’x 693, 695 (6th Cir. 2002) (providing that prisoners have “no constitutional

right to be confined in a particular institution”); see also LaFountain v. Harry, 716 F.3d 944, 948

(6th Cir. 2013) (“Absent unusual circumstances, prison officials, rather than judges, should decide

where a particular prisoner should be housed.”). Finally, Defendants argue that because Plaintiff

is no longer housed at the Fulton County Detention Center, his claims for injunctive relief against

White and Johnson (both employees of KDOC), are now moot. Id.

       In response to Defendants’ motion to dismiss, Plaintiff argues that despite what Defendants

contend, pursuant to KRS § 532.100 Plaintiff is not actually required to serve his term in a county

jail; the jail is required to offer programs that hearing impaired individuals like Plaintiff can

participate in; state prisoners are to receive necessary medical treatment and care; and even though

Plaintiff is housed in a county jail, he is considered to be a state prisoner. [DN 22 at 100].

Therefore, Plaintiff argues Defendants’ motion should be denied. Id. In reply, Defendants point

out that these are all claims against the Fulton County Detention Center, based upon what the jail

is required to provide, not claims against Defendants White and Johnson who are employees of

KDOC. [DN 24 at 194]. Additionally, Defendants emphasize the fact that the Fulton County

Detention Center is not a KDOC Adult Institution; and the terms of the Adams Settlement Plaintiff

refers to apply to “KDOC Adult Institutions”—the only institutions which KDOC has control and

the only institutions KDOC may obligate to comply with the settlement agreement signed by

KDOC. [Id. at 193; DN 23-2 at 155 (Settlement Agreement)]. Thus, Defendants argue that KDOC

has no authority over Fulton County Detention Center, Plaintiff does not have a constitutional right

to be housed in a certain facility, and Plaintiff’s claims for injunctive relief were rendered moot

when he was transferred to a different facility on November 4, 2020. Therefore, all claims against


                                           Page 11 of 13
Defendants White and Johnson should be dismissed because Plaintiff has failed to state a claim

upon which relief may be granted. [DN 24 at 195]. The Court agrees with Defendants.

       As the Court previously acknowledged, Plaintiff does not seek monetary damages at all,

but rather he requests only injunctive relief. [DN 1]. In fact, the only claim against Defendants

White and Johnson is for injunctive relief wherein Plaintiff requests that the Court order KDOC to

transfer him from Fulton County Detention Center to a KDOC prison. While a claim for monetary

damages may survive beyond an inmate plaintiff's transfer from one facility to another, an inmate's

claim for declaratory or injunctive relief becomes moot when he or she is transferred away from

the institution where the underlying complaint arose. Defendants correctly point this out in their

motion to dismiss, and Sixth Circuit precedent on the matter is clear. See Johnson v. Huff, No.

3:19-CV-0003-GFVT, 2019 WL 1645210, at *2 (E.D. Ky. Apr. 16, 2019) (discussing e.g., Colvin

v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010) (finding that the inmate's facility transfer mooted his

request for injunctive relief where the inmate's claims were directed specifically towards his prior

facility's policies and procedures); and Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996)

(“However, to the extent [the plaintiff] seeks declaratory and injunctive relief his claims are now

moot as he is no longer confined to the institution that [allegedly violated his constitutional

rights]”)). Therefore, the Court finds that Plaintiff’s claim for injunctive relief against Defendants

White and Johnson is moot. Accordingly, the Court holds that Plaintiff’s Compliant fails to state

a claim against White and Johnson upon which relief can be granted. Thus, Defendants Motion to

Dismiss, [DN 20], must be granted, and Plaintiff’s claims for injunctive relief against Defendants

shall be dismissed.




                                            Page 12 of 13
                                   CONCLUSION

      For the reasons stated, IT IS HEREBY ORDERED that Defendant Kelli Elliott’s Motion

for Summary Judgment, [DN 17], is GRANTED, and Defendants Randy White and Sarah

Johnson’s Motion to Dismiss, [DN 20], is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s request for injunctive relief is DISMISSED

as moot.

      IT IS SO ORDERED.




                                                                     July 1, 2021




CC: Counsel of Record




                                     Page 13 of 13
